Citation Nr: 0818233	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  01-07 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left elbow fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from March to October 
1976 and from May 1979 to September 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In March 2004, the Board remanded the 
veteran's claim to the RO for further development.  In a 
March 2006 decision, the Board denied the veteran's claim for 
a rating in excess of 20 percent for residuals of a left 
elbow fracture.

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand (Joint Motion) was 
filed by the VA General Counsel and the appellant, averring 
that remand was required due to the failure of the June 2005 
VA examination to properly evaluate the veteran's functional 
impairment due to pain caused by his left elbow disability.  
In an Order of December 2007, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

In its March 2004 remand, and again in its March 2006 
decision, the Board referred the matter of the veteran's 
claim for service connection for a left shoulder disorder to 
the RO for appropriate development and adjudication.  The 
March 2006 decision also reflects that the veteran raised the 
matter of nerve impairment secondary to "service-connected" 
left shoulder disability.  However, there is no indication 
that the RO developed or adjudicated either claim and, as 
such, both matters are again referred to the RO for 
appropriate development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 20 percent for his 
service-connected left elbow disability.  As the Joint Motion 
notes, in DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court 
held that, where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45 (2007).  The provisions contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and/or impaired ability 
to execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In March 2000, the RO received the veteran's claim for an 
increased rating and, in May 2000, VA afforded the veteran a 
private medical examination when the examiner reported 
markedly decreased range of motion on the left due to 
elicited pain.  That examiner said the veteran's left elbow 
may markedly reduce his ability to perform activities of 
daily living, lifting weights, reaching, grasping, and other 
using his left upper extremity.  

A January 23, 2001 VA occupational therapy record reflects 
the veteran's report of intermittent numbness of his left 
forearm and hand.    

In June 2005, the veteran underwent a VA orthopedic 
examination.  The Joint Motion reflects that the June 2005 VA 
examiner did not adequately evaluate the functional 
impairment due to pain caused by the veteran's left elbow 
disability.  
The examiner reported that the veteran had not deteriorated 
in any significant manner from previous circumstances, and 
said that the veteran complained of pain and fatigue upon 
left elbow use.  However, it was noted that the VA examiner 
failed to indicate whether the pain that the veteran 
experienced affected his functional ability.  Thus, a new VA 
examination is necessary to more accurately assess the 
current severity and all manifestations of the veteran's 
service-connected left elbow disability 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), that 
includes an explanation as to 
the information or evidence 
needed to establish an effective 
date for the increased rating 
claim on appeal, as outlined by 
the court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed 
Cir. 2007)

That notice should also 
advise the veteran that he 
may submit evidence showing 
the effects of the worsening 
or increase in severity of 
his service-connected left 
elbow disability on his 
employment and daily life 
consistent with the Court's 
holding in Vazquez-Flores v 
Peake, 22 Vet. App. 37 
(2008).  A copy of notice 
letter should be provided to 
the veteran's representative.

2.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from December 2003 to the 
present, and any private medical 
records identified by him.  If 
any records are unavailable, a 
note to that effect should be 
placed in the claims file, and 
the veteran and his 
representative so notified in 
writing.

3.	Then, the veteran should be 
scheduled for a VA examination 
by a physician with appropriate 
medical expertise to determine 
the current severity and all 
manifestations of his service-
connected residuals of a left 
elbow fracture.  All indicated 
tests and studies should be 
performed and all clinical 
findings reported in detail.  
The claims file should be made 
available to the examiner for 
review prior to the examination.

a.	The examiner should elicit 
all of the veteran's 
subjective complaints 
regarding his service-
connected left elbow 
disability, and offer an 
opinion as to whether there 
is adequate pathology to 
support the level of each 
complaint.

b.	In reporting the results of 
range of motion testing of 
the veteran's left elbow, 
the examiner should 
identify any objective 
evidence of pain and to the 
extent possible, the 
examiner should assess the 
degree of severity of any 
pain.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should 
also be described by the 
examiner.  If feasible, the 
examiner should assess the 
additional functional 
impairment due to weakened 
movement, excess 
fatigability, or 
incoordination in terms of 
the degree of additional 
range of motion loss of the 
left elbow.

c.	The examiner should also 
express an opinion 
concerning whether there 
would be additional limits 
on functional ability of 
the service-connected left 
elbow on repeated use or 
during flare-ups (if the 
veteran describes flare-
ups), and, to the extent 
possible, provide an 
assessment of the 
functional impairment on 
repeated use or during 
flare-ups.  If feasible, 
the examiner should assess 
the additional functional 
impairment on repeated use 
or during flare-ups in 
terms of the degree of 
additional range of motion 
loss.

d.	All neurological pathology 
associated with the 
veteran's service-connected 
residuals of the left elbow 
fracture should be 
described in detail, if 
any.

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim 
for an increased rating for his 
service-connected residuals of a 
left elbow injury.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice 
of all relevant actions taken on 
the claims, to include a summary 
of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently 
on appeal since the November 
2005 SSOC.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



